Citation Nr: 0726344	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  06-18 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from September 
1947 to October 1967.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and Board remand.

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in November 2006.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

A left knee disability is manifested by degenerative 
arthritis with flexion to 130 degrees and extension to 0 
degrees.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initial evaluation in excess of 10 percent for a left knee 
disability, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to 
a post-remand re-adjudication of the veteran's claim, a 
December 2006 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  The letter also essentially 
requested that the veteran provide any evidence in his 
possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
notes that the veteran's claims file was lost and 
subsequently rebuilt in 1996.  Under such circumstances, VA 
has a heightened duty to explain its findings and 
conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The legal standard for proving a claim for service 
connection is not lowered, but the Board's obligation to 
evaluate and discuss potentially favorable evidence is 
increased.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  The 
claims file indicates that the RO conducted a substantially 
proper search for the original claims file and properly 
rebuilt the claims file.  Moreover, the Board notes that pre-
1996 records are irrelevant to the claim of entitlement to an 
increased initial evaluation for a left knee disability.  
There is no indication in the record that any other 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By a June 2005 rating decision, the RO granted service 
connection for a left knee disability and assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5010, effective March 31, 2005.  The veteran appealed.

A May 2005 VA joints examination was conducted.  The veteran 
reported left knee pain and mild weakness and fatigability 
upon repetition.  The alleviating factors were rest and over 
the counter medication.  The veteran did not use crutches, 
brace, cane, or corrective shoes.  Upon examination, there 
was no joint inflammation, effusion, or instability, but 
there was mild crepitus with motion.  During ambulation there 
was slight inversion of the left foot which could place mild 
stress on the medial or lateral side of the left knee.  X-
rays showed minimal arthritis, otherwise normal.  The 
diagnosis was left knee mild osteoarthritis.  

A January 2007 VA joints examination was conducted upon a 
review of the claims file.  The veteran reported that there 
was a left knee slipping and catching sensation.  He reported 
left knee pain of 1 out of 10, weakness, and that he was 
careful going up and down stairs.  The veteran did not use a 
knee brace or cane and stated that repetitive motion 
increased pain but did not produce additional loss of motion.  
The veteran stated that his left knee limited his activities 
of daily living and affected his work.  The veteran did not 
take medication and had no flare-ups.  Upon examination, 
there was objective evidence of pain and extension to 0 
degrees and flexion to 130 degrees, with complaint of pain at 
the end of motion.  Repetition did not produce additional 
loss of motion.  There was normal heel-toe gait and mild 
inversion of the left foot while walking, but no evidence of 
an abnormal wear pattern of the shoe.  There was normal left 
knee alignment, no swelling or effusion, normal patellar 
position, and mild tenderness on compression.  Translation 
was normal, apprehension test was negative, the medial joint 
line was mildly loose, the ligaments were stable, and the 
Lachman test and pivot shift were negative.  There was no 
instability, minimal crepitation, and moderate quadriceps 
strength.  X-rays showed degenerative arthritis.  The 
diagnoses were degenerative arthritis with reduced motion and 
pain, no evidence of recurrent subluxation or lateral 
instability, no evidence of semilunar cartilage dislocation, 
and no manifestation of frequent locking or any effusion into 
the joint.  There was no evidence of malunion or nonunion of 
the tibia and fibula.

The veteran's current 10 percent evaluation for a left knee 
disability contemplates degenerative arthritis with 
noncompensable limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2006).  A 20 percent evaluation 
for left knee arthritis is warranted for x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  But the 
veteran does not assert, and the medical evidence does not 
show any incapacitating exacerbations.  Accordingly, an 
initial evaluation in excess of 10 percent for a left knee 
disability is not warranted.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  Limitation of leg flexion provides a 20 percent 
rating for flexion to 30 degrees and a 30 percent rating for 
flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Limitation of leg extension provides a 20 percent 
rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a 50 percent rating if limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 
4.71, Plate II (2004) (showing normal flexion and extension 
of the leg as between 0 degrees and 140 degrees).  But here, 
the evidence of record shows extension to 0 degrees and 
flexion to 130 degrees.  In addition, there is no evidence of 
left knee ankylosis, recurrent subluxation or lateral 
instability, dislocation or removal of the semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 
5258, 5259, 5262, 5263 (2006).  Accordingly, an initial 
evaluation in excess of 10 percent for a left knee disability 
is not warranted.

The Board has also considered whether a separate evaluation 
is warranted for left knee arthritis and instability.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating is based upon additional disability); VAOPGCPREC 9-98; 
63 Fed. Reg. 56704 (1998) (if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is x-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion 
under 38 C.F.R. § 4.59).  But the May 2005 VA examiner found 
no left knee instability.  Although at the January 2007 VA 
examination, the veteran reported that his knee slipped, the 
clinical tests were negative for instability.  The examiner 
concluded there was no evidence of instability.  Accordingly, 
a separate evaluation is not warranted.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 10 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include:  weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement. 38 C.F.R. § 4.45 (2006).  The veteran reported left 
knee pain of 1 out of 10, mild weakness, a slipping and 
catching sensation, and fatigability and increased pain upon 
repetition.  The veteran denied additional loss of motion 
upon repetition and denied any flare-ups.  The veteran took 
over the counter medication but did not use crutches, a knee 
brace, or a cane.  The veteran stated that his knee limited 
his activities of daily living and affected his work.  The 
objective evidence of record, however, showed no additional 
loss of motion due to repetition although there was objective 
evidence of pain.  There was normal gait, normal knee 
alignment, no evidence of an abnormal wear pattern of the 
shoe, no joint inflammation, effusion, or instability, and 
moderate quadriceps strength.  The Board finds that there is 
no additional functional loss not contemplated in the 10 
percent rating and that an increased evaluation on this basis 
is not warranted.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 10 percent is provided for 
certain manifestations of the service-connected left knee 
disability but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required hospitalization and marked 
interference of employment has not been shown due to left 
knee disability.  Accordingly, the RO did not err by not 
considering or failing to document its consideration of this 
section.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 10 percent for a left knee 
disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


